Citation Nr: 0601741	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to March 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).

In connection with this appeal, the appellant testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in October 2005.  A transcript of that hearing is 
associated with the claims file.

Review of the hearing transcript reflects that the appellant 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
finger laceration.  Since this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


FINDING OF FACT

No relationship between the veteran's diagnosed depression 
and his service-connected hypertension is demonstrated.


CONCLUSION OF LAW

Depression is not proximately due to or the result of 
service-connected hypertension.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.310 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that through an April 2003 letter (prior 
to the RO's initial adjudication of the claim) the veteran 
was advised of the evidence and information necessary to 
substantiate a secondary service connection claim, the 
information he was required to provide to enable VA to obtain 
evidence in support of his claim, the assistance VA would 
provide in obtaining evidence and information in support of 
the claim, and the evidence he should submit if he did not 
desire VA to obtain such evidence on his behalf.  A July 2003 
statement of the case (SOC) provided a full outline of the 
regulation implementing the VCAA, including (at p. 3) that 
the veteran should submit any evidence in his possession 
pertinent to his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier. 

The veteran's VA treatment records have been secured.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

II. Factual Background

Service medical records dated from 1979 to 1984 are negative 
for complaints or symptoms of depression.

By rating decision dated in February 1998, the RO granted 
service-connected for hypertension.

In a March 2003 VA medical record, Dr. Thompson notes that 
the veteran had been complaining of depression for at least a 
year and that he had symptoms including lack of energy, 
inability to concentrate on tasks at hand, crying spells, 
decreased appetite, and feelings of worthlessness.  A 
psychoanalytic examination revealed no abnormalities.  Dr. 
Thompson's assessment was depression.

In April 2003, the veteran submitted a claim for service 
connection depression secondary to service-connected 
hypertension.

In a September 2003 VA medical record, Dr. Thompson notes 
that psychiatry is following the veteran for his depression.

A March 2004 VA medical record reports that medication is 
helping the veteran with his depression.

At a Travel Board hearing held in October 2005, the veteran 
testified that he believes he has depression because of the 
problems he is having dealing with his hypertension and the 
limitations the condition places on his activities.  The 
veteran stated that his depression has been so bad recently 
that he has started drinking and as a result ended up in the 
hospital three weeks before the hearing.

III. Legal Criteria

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV. Analysis

The veteran claims he suffers from depression because he 
cannot accept the reality of his hypertension and the effect 
the medications have on him.  In reaching its decision, the 
Board has considered the veteran's contentions and testimony 
regarding the nature of his depression; however, since he is 
a layman, he is not qualified to offer a probative opinion as 
to the cause of his condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The VCAA requires by way of 38 C.F.R § 3.159(c)(4) that the 
VA obtain nexus opinions in service connection cases when the 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, such as competent evidence showing 
post-service treatment for a condition, or other possible 
association with military service. 

Here, the record does not indicate that depression may be 
associated with service-connected hypertension. While the 
evidence shows a current diagnosis of depression, it does not 
show that the veteran's depression either resulted from or 
was aggravated by his service-connected hypertension.  The 
file does not contain any medical opinion or other competent 
medical evidence that supports the veteran's assertions that 
his depression is related to his hypertension.  Accordingly, 
VA need not conduct an examination or obtain medical opinion 
prior to reaching a final decision. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


ORDER

Service connection for depression as secondary to service-
connected hypertension is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


